

Exhibit 10.7






Director Compensation
The compensation program for non-employee Directors is shown in the following
table:

 
Compensation Element
Non-Employee Director Compensation (1)(2)
  
Board Chairman Annual Retainer
$125,000
 
Board Member Annual Retainer
(other than Board Chairman)
$70,000
 
Audit Committee Chair Retainer
$25,000
 
All Other Committee Chair Retainers
$15,000
 
Technology Liaison
$10,000
 
Share-based Compensation
Fair value on the date of the respective awards is used to determine the number
of Restricted Stock Units ("RSUs") awarded.
An annual award of $110,000 in RSUs following the Annual Shareholder Meeting.
$110,000 in RSUs if joining the Board within six months after the prior Annual
Shareholder Meeting, $55,000 in RSUs if joining more than six months after the
prior Annual Shareholder Meeting but before the next Annual Shareholder Meeting.
All awards have a 1-year vesting period.
 
Basic Group Term Life Insurance
Premium for $10,000 face amount
 
Business Travel Accident Insurance
Premium for $100,000 coverage

(1)
Annual retainer fees are paid following the Annual Shareholder Meeting each
year. The annual retainer fees are prorated to the extent that a non-employee
Director joins the Board after the Annual Shareholder Meeting.

(2)
Non-employee Directors may elect to defer cash compensation into RSUs.



Last Revision Date: May 20, 2020

